DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendments filed 18 March 2021 with respect to the specification and drawings have been fully considered and are deemed to overcome the previous objections. 
Response to Arguments
Applicant's arguments filed 18 March 2021 stating “Applicant asserts that one of ordinary skill in the art would not have been motivated to modify the APA of Fig. 3a and Hackenberg with the subject matter of Short. For example, the alleged ‘slide body’ of Short is merely an anti-rotation pin. One of ordinary skill in the art would not have understood that the anti-rotation pin 100 of Short is the same as the technical term ‘slide body’ which is a term of art distinguishable from an anti-rotation pin. Further still, as the underlying structures are vastly different, so are the design considerations. The Short reference does not inform any solution for the alleged combination” have been fully considered. The Office respectfully notes that Short pin 100 is disclosed as undergoing sliding within Short’s recess 110 and, thus, can be considered a “slide body”. Furthermore, it has been held that a prior art reference must either be in the field of applicant's endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the configuration of Short is reasonably pertinent to the particular problem with which the applicant was concerned since it involves a radially-oriented sliding arrangement between elements of a seal assembly.
Applicant asserts that the alleged motivation is derived directly from the instant application itself and the combination is based on improper hindsight reasoning. Applicant notes that the Short reference has nothing to do with slide body arrangements, as noted above, and the rejection is based, in part, on the alleged admitted prior art in the application. The instant application discusses similar advantages to those set forth in the Office Action on page 11. For example, the instant application states in paragraph [0005], of the published application, using a monolithic one piece assembly of the slide body and the wall of the seal carrier reduces cleaving and failure of the part - which would provide for ‘increased strength,’ as alleged in the Office Action. See also, Published Application T|[0034]. This is clear evidence of information ‘gleaned only from applicant’s disclosure,’ and improper hindsight reasoning of the Office Action” have been fully considered. The Office respectfully notes that the previous motivation to combine was stated as “for the purpose of reducing the number of parts for potential repair/replacement and/or reducing the number of possible points of failure”, which necessarily follows from the proposed combination of making “slide body” and at least one “wall” of “seal carrier” into a monolithic / one-piece construction regardless of whether one or two of “wall” are involved. In the case of two of “wall” being involved, it is respectfully noted that one having ordinary skill in the art would recognize that minimizing the number of possible of points of failure, such as by forming more and/or all of the interfaces between “slide body” and “seal carrier” as a monolithic / one-piece construction, would necessarily lead to increased strength. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the claim 12).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation “sealing element”: a honeycomb seal (see par. [036]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (i.e., portions of Applicant’s disclosure - hereafter referred to as APA) in view of Hackenberg (US 2014/0044537; previously cited) and Short (US 5,351,971; previously cited).

In reference to claim 1 
APA discloses:
A module (see at least Figure 3a and par. [032] stating “Figure 3a shows… a slide body according to the prior art”) for a turbomachine, comprising: 
an arrangement (i.e., guide pins 21c and 21d - see Figure 3a, par. [032] stating “Figure 3a shows… a slide body according to the prior art”, and par. [037] stating “reference is also additionally made to Figure 3a, from which it can be seen how the guide pins 21c,d (indicated by dotted line)…” and a longitudinal axis (i.e., the axis into and out of the page as viewed in Figure 3a); and
a seal carrier (i.e., seal carrier 23, which includes walls 23a and 23b that together form a U profile - see par. [038] stating “Figure 3a shows a variant according to the prior art, in which the slide body 31 and the walls 23a,b of the seal carrier 23 are made of multiple parts and fasted by a rivet”; see par. [011] stating “As is clear in the details that follow, the uptake is usually axially bounded by two walls of the seal carrier, which form a U profile in the axial direction. With respect to the radial depth of this U profile, the slide body is arranged essentially in the center according to the prior art”; see par. [09] stating “In the prior art, the slide body is placed between two walls of the seal carrier that together axially bound the uptake…”);
wherein the arrangement has a first guide pin (i.e., one of guide pins 21c and 21d);
wherein the seal carrier forms an uptake (i.e., the space delimited by walls 23a and 23b - see par. [011] stating “As is clear in the details that follow, the uptake is usually axially bounded by two walls of the seal carrier, which form a U profile in the axial direction. With respect to the radial depth of this U profile, the slide body is arranged essentially in the center according to the prior art”), which opens radially outwardly (i.e., due to having a U profile), the first guide pin of the arrangement being arranged (see Figure 2 particularly in regards to the depicted relationships between guide pins 21c,21d and walls 23a,23b - note that Figure 3a includes reference characters 21c,21d, par. [032] states “Figure 3a shows, in sectioned axial view, a slide body according to the prior art as part of the mounting according to Figure 2, and par. [038] states “Figure 3a shows a sectioned axial view; the sectional plane lies perpendicular to the longitudinal axis and divides the uptake centrally. The front wall 23a lies outside the plane of the drawing; the view falls on the rear wall 23b of the seal carrier”) in said uptake;
wherein, in the uptake (see Figure 3a and par. [011] stating “With respect to the radial depth of this U profile, the slide body is arranged essentially in the center according to the prior art”), a slide body (31 - see Figure 3a) is arranged, on which the first guide pin (21c or 21d) of the arrangement, with respect to a circumferential direction (30 - Figure 3a) around the longitudinal axis of the module, finds a contact (see Figure 3a) and is guided in a radially movable manner (note: see Figure 3a showing spaces radially outward and inward of slide body 31; see par. [037] stating “reference is also additionally made to Figure 3a… The first guide pin 21c has a contact on a lateral surface 31a of the slide body on the rotation side; the second guide pin 21d has a contact on the rotationally opposite side surface 31b. This also forms an arrangement designated as Tang, the so-called spoke centering, which still permits a certain radial displacement” (emphasis added)) in this contact; and
a wall (23a or 23b) of the seal carrier, which axially bounds the uptake.

APA does not disclose:
the arrangement is a guide vane arrangement having a guide vane and an inner platform, wherein with respect to the longitudinal axis of the module the guide vane is arranged radially outside of the inner platform and the first guide pin is arranged radially inside of the inner platform;
the seal carrier is arranged radially inside the inner platform;
the slide body is monolithically formed in one piece with the wall of the seal carrier.

Hackenberg discloses:
a gas turbine engine module comprising: 
a guide vane arrangement comprising a guide vane (1), an inner platform (1.1), and a guide pin (i.e., wall 1.2); 
a seal carrier (2.1,2.2,2) radially inward of the guide vane arrangement for providing a sealing contact with knife elements (see annotated Figure 1 below) of a rotor;
the guide pin extends radially inwardly from the inner platform such that it engages with the seal carrier.

    PNG
    media_image1.png
    366
    446
    media_image1.png
    Greyscale


APA further discloses (see e.g. par. [032] stating “Figure 3a shows, in a sectioned axial view, a slide body according to the prior art as part of the mounting according to Figure 2” and par. [031] stating “Figure 2 shows… a guide vane arrangement with a mounting on a seal carrier”) that Figure 3a is presented in the context of an attachment between a guide vane arrangement and a seal carrier. 
APA and Hackenberg are in the same field of endeavor and, thus, the disclosure of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the module of APA to make the arrangement as a guide vane arrangement having a guide vane attached to an inner platform that is radially outward of and attached to at least one guide pin (i.e., APA guide pins 21c,21d), as disclosed by Hackenberg, for the purpose of ensuring structural suitability by use of a known construction for this particular application, and to make APA seal carrier 23 extend radially inwardly from APA guide pins 21c,21d, as further disclosed by Hackenberg, for the purpose of establishing a sealing contact with a sealing element of a rotor in order to prevent a leakage flow.

Short discloses:
a floating seal arrangement comprising a seal carrier (i.e., walls 30,90, which combine to retain bristles 50) having a wall (90) with a slide body (100) that moves radially within an uptake (i.e., recess 110), wherein the slide body is formed in one-piece with the wall (see col.4:ll.1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the module of APA to include making the “slide body” as one-piece with at least one of the identified “wall”, as disclosed by Short, for the purpose of reducing the number of parts for potential repair/replacement and/or reducing the number of possible points of failure. In the case of forming the “slide body” as one-piece with both of the identified “wall[s]”, such a configuration would also result in increased strength relative the “slide body” being one-piece with only one of the identified “wall[s]”.

APA in view of Hackenberg and Short therefore addresses:
the arrangement is a guide vane arrangement having a guide vane (Hackenberg - 1) and an inner platform (Hackenberg - 1.1), wherein with respect to the longitudinal axis of the module the guide vane is arranged radially outside (as in Hackenberg) of the inner platform and the first guide pin (APA - 21c or 21d) is arranged radially inside (as in Hackenberg) of the inner platform;
the seal carrier (APA - 23) is arranged radially inside (as in Hackenberg) the inner platform;
the slide body (APA - 31) is monolithically formed in one piece (due to the modification over Short) with the wall of the seal carrier.

In reference to claim 6 
APA in view of Hackenberg and Short addresses:
The module according to claim 1, wherein a second guide pin (i.e., the other one of APA guide pins 21c or 21d apart from the claimed “first guide pin”) is arranged radially inside (see above modification over Hackenberg) on the inner platform (Hackenberg - 1.1), and said second guide pin, together with the first guide pin (APA - 21c or 21d), is arranged in the uptake (APA) of the seal carrier (APA - 23), wherein the second guide pin also finds a contact (see APA Figure 3a) on the slide body (APA - 31, as modified by Short to be one-piece with at least one of APA walls 23a or 23b), and the slide body is arranged (see APA Figure 3a), with respect to the circumferential direction (APA - 30), between the first guide pin and the second guide pin.

In reference to claim 7 
APA in view of Hackenberg and Short addresses:
The module according to claim 1, wherein the wall (i.e., one of walls 23a or 23b - APA) of the seal carrier (APA - 23), together with another wall (i.e., the other of walls 23a or 23b apart from the claimed “the wall” - APA) of the seal carrier, forms the uptake (APA), wherein the uptake has the shape of a U profile (see APA par. [011] stating “As is clear in the details that follow, the uptake is usually axially bounded by two walls of the seal carrier, which form a U profile in the axial direction. With respect to the radial depth of this U profile, the slide body is arranged essentially in the center according to the prior art”), when considered in an axial section.

In reference to claim 8 
APA in view of Hackenberg and Short addresses:
The module according to claim 7, wherein the slide body (APA - 31, as modified by Short to be one-piece with at least one of APA walls 23a or 23b) is formed in one piece with the another wall (APA - 23a or 23b) of the seal carrier (APA - 23).

In reference to claim 10 
APA in view of Hackenberg and Short addresses:
The module according to claim 7, wherein a rivet (see APA par. [09] stating “In the prior art, the slide body is placed between two walls of the seal carrier that together axially bound the uptake and is fastened by a rivet that penetrates these walls and the slide body” and par. [038] stating “Figure 3a shows a variant according to the prior, in which the slide body 31 and the walls 23a,b of the seal carrier 23 are made of multiple parts and are fastened by a rivet (not shown in Figure 3a)”) pushes through the wall (APA - 23a or 23b) of the seal carrier (APA - 23), the another wall (APA - 23a or 23b) of the seal carrier, and the slide body (APA - 31); an outer wall surface (i.e., the leftward facing surface of APA wall 23a as viewed in APA Figure 2 or the rightward facing surface of APA wall 23b as viewed in APA Figure 2) of the wall of the seal carrier or the another wall of the seal carrier that is turned away from the uptake (APA).

Hackenberg further discloses:
a seal (see annotated Hackenberg Figure 1 above) attached to an outer surface of one (2.1) of the walls of the seal carrier (2,2.1,2.2) by a fastener (see annotated Hackenberg Figure 1 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the module of APA in view of Hackenberg and Short to include a seal attached to the outer surface of one of the walls by the rivet / fastener, as further disclosed by Hackenberg, for the purpose of inhibiting leakage from the main gas path.

APA in view of Hackenberg and Short therefore also addresses:
the rivet holds a seal (Hackenberg) on at least one of the wall (APA - 23a or 23b) of the seal carrier (APA - 23) and the another wall (APA - 23a or 23b) of the seal carrier, concretely on the outer wall surface (APA) of the wall of the seal carrier or the another wall of the seal carrier that is turned away (see APA Figure 2) from the uptake.

In reference to claim 11
APA in view of Hackenberg and Short addresses:
The module according to claim 10, wherein the seal (Hackenberg) is a fish mouth seal (see Hackenberg Figure 1).

In reference to claim 12 
APA in view of Hackenberg and Short addresses:
The module according to claim 1. 

Hackenberg further discloses:
the seal carrier (2,2.1,2.2) includes a sealing element (see annotated Figure 1 above) at 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the module of APA in view of Hackenberg and Short to include a sealing element at a radially inner end of the seal carrier, as further disclosed by Hackenberg, for the purpose of ensuring suitable sealing effectiveness by use of a known construction for this particular use. 

APA in view of Hackenberg and Short therefore also addresses:
the seal carrier (APA - 23) bears a sealing element (Hackenberg) radially inside of the seal carrier.

In reference to claim 14
APA in view of Hackenberg and Short addresses:
The module according to claim 1, wherein the module is configured and arranged in a compressor for of the turbomachine (see APA par. [032] stating “Figure 3a shows, in a sectioned axial view, a slide body according to the prior art as part of the mounting according to Figure 2” and APA par. [031] stating “Figure 2 shows, as part of a compressor stage…”; alternatively, it is noted that the instant recitation can be considered as a statement of intended use since it merely specifies an environment of use of the claimed invention characterized as “A module”).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Hackenberg, Short and Hirst (US 5,073,084; previously cited), and wherein Haynes (Haynes 25 alloy data sheet, Haynes International, 1997; previously cited) is cited on an evidentiary basis.

In reference to claims 3 and 4
APA in view of Hackenberg and Short addresses:
The module according to claim 1. (claim 3)
The module according to claim 1; an inner surface (i.e., the surface of the correspondingly claimed “the wall” that bounds the claimed “uptake” - see APA Figure 2 and APA par. [09] stating “In the prior art, the slide body is placed between two walls of the seal carrier that together axially bound the uptake…”) of the wall (APA - 23a or 23b) of the seal carrier (APA - 23) faces the uptake (APA - 22). (claim 4)

APA in view of Hackenberg and Short does not address:
in which at least a surface region of the slide body is provided with a coating, the at least the surface region forming the contact for the first guide pin of the guide vane arrangement. (claim 3)
the inner surface is provided with a coating, at least in a region around the slide body. (claim 4)

Hirst discloses:
a gas turbine engine vane arrangement comprising a seal carrier (i.e., that having walls 42 and land 32) comprising an uptake that receives a foot (46) of an inner platform (see Figure 3), wherein the foot and the walls have a coating (see col.2:ll.62-66) formed of Haynes 25 material.

Haynes is cited as evidence that Haynes 25 material exhibits oxidation resistance (see page 3, column 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the module of APA in view of Hackenberg and Short to include a coating on the “slide body” / “inner surface”, as disclosed by Hirst, for the purpose of .

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Hackenberg, Short, Hirst, and HaynesAlloy (internet print-out of https://web.archive.org/web/ 20160528122657/http://www.haynesintl.com/alloys/alloy-portfolio_/High-temperature-Alloys/haynes-25-alloy (28 May 2016); previously cited), and wherein HighTempMetals (internet print-out of https://www.hightempmetals.com/techdata/hitempHaynes230data.php (2015); previously cited) is cited on an evidentiary basis.

In reference to claims 5 and 15
APA in view of Hackenberg, Short, and Hirst addresses:
The module according to claim 3.
The module according to claim 4.

APA in view of Hackenberg, Short, and Hirst does not address:
in which a highly heat-resistant nickel alloy forms the coating.

HaynesAlloy discloses (see bottom of page 2) a nickel-based alloy (i.e., Haynes 230 - see composition on page 1 of HighTempMetals) that is a successor to Haynes 25 material (which is disclosed in Hirst) due to having improved properties. 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the module of APA in view of Hackenberg, Short, and Hirst to use a nickel-based alloy (such as Haynes 230), as disclosed by HaynesAlloy, as the coating material since this is a known material having high oxidation resistance that is suitable for 

APA in view of Hackenberg, Short, Hirst, and HaynesAlloy therefore addresses:
in which a highly heat-resistant nickel alloy (HaynesAlloy)(note: the property “highly heat-resistant” is considered to be addressed by “nickel alloy”) forms the coating.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Hackenberg, Short, and Welsh (US 3,018,085; cited in an IDS).

In reference to claim 9
APA in view of Hackenberg and Short addresses:
The module according to claim 7 wherein the slide body (APA - 31) extends radially inward (i.e., APA slide body 31 has a radial dimensional component).

APA in view of Hackenberg and Short does not address:
the slide body extends to a base of the U profile.

Welsh discloses:
a gas turbine module (see Figure 4) comprising a seal member (56,58) having a slide body (58)(note: see col.3:ll.65-69 indicating that slot 66 establishes a clearance, which is depicted as radially oriented in Figure 4, that permits relative shifting) that cooperates with radially extending webs (59,61) of a guide vane arrangement (13,51), wherein the slide body (58) extends radially outward from a base portion (56) of the seal member (56,58).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the module of APA in view of Hackenberg and Short to make the slide body extend radially outward from a base portion, as disclosed by Welsh, for the 

APA in view of Hackenberg, Short, and Welsh therefore addresses:
the slide body extends to a base of the U profile (note: due to the modification above, the identified “slide body” extends radially outward from a base portion, which in APA would correspond with “base of the U profile”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Hackenberg, Short, and Bridges et al. (US 9,080,449 - hereafter referred to as Bridges; previously cited).

In reference to claim 13
APA in view of Hackenberg and Short addresses:
The module according to claim 12.

APA in view of Hackenberg and Short does not address:
the sealing element is a honeycomb seal.

Bridges discloses:
a gas turbine engine guide vane arrangement (30) having a radially inwardly extending seal assembly (54) with a sealing element (66) that engages with knife elements (68) of a rotor (70), wherein the sealing element is a honeycomb seal (see col.3:ll.40-42).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the module of APA in view of Hackenberg and Short to make the sealing element from a honeycomb material, as disclosed by Bridges, for the purpose of ensuring suitable sealing effectiveness by use of a known material for this particular application. It is noted that use of a honeycomb material permits abradability thereof which, in 

Citations of Pertinent Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Broomer et al. (US 8,292,573; see col.3:ll.33-36) and Savage et al. (US 3,715,170; see col.3:ll.28-29) disclose that integrally forming gas turbine engine elements in a monolithic / one-piece construction leads to increased strength.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745